DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Koether et al. US 4,036,995 in view of Kestner et al. US 9,976,750 and Sus et al. US 2007/0254079.
Regarding Claim 1, Koether et al. discloses a method comprising receiving a plurality of meals into a single cooking compartment of an oven (oven 10) wherein the plurality of meals includes at least two different types of meals (roasts of different sizes) wherein each type of meal requires a different respective cooking time (‘995, Column 1, lines 8-17 and 43-56).
Koether et al. discloses a control panel displaying four different indicator lights associated with a different probe that measures internal temperatures of the plurality of meals and a selector dial to set the cooking temperature of the oven (‘995, Column 3, lines 17-50).  However, Koether et al. is silent regarding using the control panel to run a separate respective timer for cooking each respective type of meal in the plurality of meals such that each respective type of meal is cooked for a length of time set by the respective timer.
Kestner et al. discloses each of the plurality of meals being controlled by independently controllable upper and lower heating elements (‘750, Column 2, lines 21-24) and each of the plurality of meals in the single cooking compartment having a dedicated display and/or controller that displays and/or controls the temperature within individual food holding bays on which each of the plurality of meals is placed (‘750, Column 3, lines 63-67).  Sus et al. discloses a method comprising receiving a plurality of meals into a single cooking compartment (staging device 10) of an oven (‘079, Paragraph [0043]) wherein a plurality of timers are activated to keep the food warm (‘079, Paragraphs [0050] and [0054]).  The cooking compartment is used to store multiple trays wherein each tray has a display for each individual tray (‘079, Paragraph [0101]) which indicates that at least two different meals are disposed within the single cooking compartment of the oven and a separate timer is associated with each meal in the plurality of meals.
Koether et al., Kestner et al., and Sus et al. are all directed towards the same field of endeavor of methods of using an oven to store multiple different food items that have different heating requirements.  It would have been obvious to one of ordinary skill in the art the time of the invention to modify the process of Koether et al. and incorporate a separate respective timer for cooking each respective type of meal in the plurality of meals for a length of time set by the respective timer as taught by Kestner et al. and Sus et al. since Sus et al. teaches that it was known in the food holding cabinet art to incorporate a separate timer for each tray disposed within the food holding cabinet.  This would allow the user to see the contents of each of the trays disposed within the food holding cabinet (‘079, Paragraph [0049]).  Additionally, this would allow each different food type to be cooked to the proper degree based upon the food type stored within a particular food holding area and temperature at which each of the different food types are being held within the single compartment cooking oven.
Regarding Claim 2, Koether et al. discloses alerting an operator of a status of each type of meal (via indicator lights) (‘955, Column 3, lines 38-66).
Regarding Claim 3, Koether et al. discloses alerting the operator including displaying an indicator (indicator lights) of cooking progress (doneness) for each type of meal in the oven (‘995, Column 3, lines 38-66).
Regarding Claim 6, Koether et al. discloses alerting an operator of a status of each type of meal (via indicator lights) by alerting the operator when each type of meal has reached its respective cooking time and is finished cooking (‘955, Column 3, lines 38-66).
Claims 4-5, 7-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koether et al. US 4,036,995 in view of Kestner et al. US 9,976,750 and Sus et al. US 2007/0254079 as applied to claim 3 above in further view of Wisner et al. US 2008/0213449.
Regarding Claims 4-5, Koether et al. modified with Kestner et al. and Sus et al. is silent regarding is silent regarding the GUI including a respective progress indicator for each type of meal in the oven and the GUI including a respective progress indicator for each individual meal in the oven.
Sus et al. discloses a method comprising receiving a plurality of meals into an oven (‘079, Paragraph [0043]) wherein a plurality of timers are activated to keep the food warm (‘079, Paragraph [0050]).  An operator is alerted as to a status of the plurality of meals by displaying an indicator (via LEDs) of heating process for the meal (‘079, Paragraph [0054]).  Sus et al. further discloses displaying an indicator of heating progress for the meal including displaying a graphical user interface (GUI) on a display (touch screen 34) wherein the GUI includes a respective progress indicator for the food in the oven (‘079, Paragraphs [0051] and [0065]).
Both Koether et al. and Sus et al. are directed towards the same field of endeavor of food holding cabinets that maintain a plurality of food items at an elevated temperature.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the light status indicators of the tray lights of Koether et al. modified with Wisner et al. and display the status of each individua food tray compartment onto a graphical user interface (GUI) on a display wherein the GUI includes a respective progress indicator for each type of meal in the oven since Sus et al. teaches that a display allows the user to quickly see the status of the contents of the staging device without having a unique display for each tray position (‘079, Paragraph [0078]).  The display provides the status information of each individual food tray compartment in one convenient location that alerts the user of the food holding trays regarding the completion progress of any particular individual food holding tray.
Regarding Claim 7, Wisner et al. discloses alerting the operator including sending an alert to a personal electronic device (PED) (via a handheld device based viewing of the unit 10 to observe individual food item status) (‘449, Paragraph [0041]).
Both Koether et al. and Wisner et al. are directed towards the same field of endeavor of methods of cooking different types of food within the same oven.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Koether et al. and send an alert to a personal electronic device as taught by Wisner et al. in order to observe the individual food item status without requiring an individual’s physical presence (‘449, Paragraph [0041]).
Regarding Claim 8, Wisner et al. discloses using an audible alert (audible signals) to alert an operator of a status of each type of meal (‘449, Paragraph [0038]).
Regarding Claim 9, Koether et al. disclose a system comprising an oven (oven 10) having a single cooking compartment capable of receiving a plurality of meals (‘995, Column 1, lines 8-17).  Sus et al. discloses a system comprising an oven having a single cooking compartment (staging device 10) capable of receiving a plurality of individually packaged meals (‘079, Paragraph [0043]) wherein a plurality of timers are activated to keep the food warm (‘079, Paragraphs [0050] and [0054]) wherein each of the timers is configured to measure an amount of time each meal of the plurality of meals has been cooking (‘079, Paragraphs [0049]-[0050] and [0053]).  A controller (staging device controller) is operatively connected to the oven and the plurality of timers wherein the controller (staging device controller) includes machine readable instructions (‘079, Paragraphs [0056] and [0095]) capable of performing the method as recited in Claim 1.
Koether et al. modified with Kestner et al. and Sus et al. is silent regarding the controller including machine readable instructions configured to perform the method.
Wisner et al. discloses a system comprising an oven cooking compartment (tray 12) (‘449, Paragraphs [0005] and [0044]) capable of receiving a plurality of individually packaged meals (‘449, FIG. 1) (‘449, Paragraphs [0048]) and a controller (controller 23) operatively connected to the oven (cabinet 10) (‘449, Paragraph [0038]).  The controller (controller 23) includes machine readable instructions (algorithm designed to operate trays) (‘449, Paragraph [0042]) capable of performing method steps of Claim 1 as enumerated in the rejections of Claim 1 provided above.
Both modified Koether et al. and Wisner et al. are directed towards the same field of endeavor of methods of cooking different types of food within the same oven.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kestner et al. and have the controller include machine readable instructions to perform the claimed method steps as taught by Wisner et al. since providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art in view of In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (MPEP § 2144.04.III.).
Regarding Claim 10, Wisner et al. discloses the machine readable instructions (algorithm designed to operate trays (‘449, Paragraph [0042]) are capable of causing the controller (controller 23) to alert an operator of a status of each type of meal (‘449, Paragraph [0041]).
Regarding Claim 11, Wisner et al. disclose alerting the operator including displaying an indicator (via a red LED light or a blue LED light) of cooking progress for each type of meal in the oven (tray light switches to red when the tray reaches its holding temperature and the tray lights switch from red to blue to indicate the product is being heated) (‘449, Paragraphs [0043]-[0044]).
Regarding Claims 12-13, Kestner et al. discloses displaying the indicator of cooking progress for each type of meal including displaying a graphical user interface (GUI) display (‘750, Column 4, lines 34-42).
Koether et al. modified with Kestner et al. and Wisner et al. is silent regarding the GUI including a respective progress indicator for each type of meal in the oven and the GUI including a respective progress indicator for each individual meal in the oven.
Sus et al. discloses a method comprising receiving a plurality of meals into an oven (‘079, Paragraph [0043]) wherein a plurality of timers are activated to keep the food warm (‘079, Paragraph [0050]).  An operator is alerted as to a status of the plurality of meals by displaying an indicator (via LEDs) of heating process for the meal (‘079, Paragraph [0054]).  Sus et al. further discloses displaying an indicator of heating progress for the meal including displaying a graphical user interface (GUI) on a display (touch screen 34) wherein the GUI includes a respective progress indicator for the food in the oven (‘079, Paragraphs [0051] and [0065]).
Both Kestner et al. and Sus et al. are directed towards the same field of endeavor of food holding cabinets that maintain a plurality of food items at an elevated temperature.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the LED light status indicators of the tray lights of Kestner et al. modified with Wisner et al. and display the status of each individua food tray compartment onto a graphical user interface (GUI) on a display wherein the GUI includes a respective progress indicator for each type of meal in the oven since Sus et al. teaches that a display allows the user to quickly see the status of the contents of the staging device without having a unique display for each tray position (‘079, Paragraph [0078]).  The display provides the status information of each individual food tray compartment in one convenient location that alerts the user of the food holding trays regarding the completion progress of any particular individual food holding tray.
Regarding Claim 14, Kestner et al. is silent regarding alerting the operator when each type of meal has reached its respective cooking time and is finished cooking.
Wisner et al. discloses alerting the operator including alerting the operator when each type of meal has reached its respective cooking time and is finished (‘449, Paragraph [0047]).
Both modified Koether et al. and Wisner et al. are directed towards the same field of endeavor of methods of cooking different types of food within the same oven.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of modified Koether et al. and alert the operator when each type of meal has reached its respective cooking time and is finished cooking in order to provide an alert to the user as to when different foods are finished cooking.
Regarding Claim 15, Wisner et al. discloses alerting the operator including sending an alert to a personal electronic device (PED) (via a handheld device based viewing of the unit 10 to observe individual food item status) (‘449, Paragraph [0041]).
Both modified Koether et al. and Wisner et al. are directed towards the same field of endeavor of methods of cooking different types of food within the same oven.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kestner et al. and send an alert to a personal electronic device as taught by Wisner et al. in order to observe the individual food item status without requiring an individual’s physical presence (‘449, Paragraph [0041]).
Regarding Claim 18, Kestner et al. discloses receiving the plurality of meals into the single cooking compartment wherein each food holding zone has a different temperature profile to keep multiple different types of food at their ideal holding temperatures in a single compartment (‘750, Column 9, lines 1-18).  Although Koether et al. modified with Kestner et al. and Sus et al. does not explicitly state that one or more meals of a first meal type are receiving one or more meals of a second meal type of the plurality of meals, it would have been obvious to one of ordinary skill in the art for the operator to use the single compartment housing multiple different types of foods at different temperatures and select particular meals for consumption when desired while storing and/or cooking other types of food at the same time.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Koether et al. US 4,036,995 in view of Kestner et al. US 9,976,750 and Sus et al. US 2007/0254079 as applied to claim 2 above in further view of Nuttall et al. US 2016/0235218.
Regarding Claim 16, Koether et al. modified with Kestner et al. and Sus et al. is silent regarding alerting the operator when each type of meal is about to reach its respective cooking time and is about to be finished cooking.
Nuttall et al. discloses a food display cabinet (‘218, Paragraph [0016]) using an audible alarm to alert staff to prepare for switching of stock and displaying appropriate time messages to inform staff to cook foodstuff (‘218, Paragraph [0062]).  Although Nuttall et al. does not explicitly state that the operator is not informed about when each type of meal is about to be finished cooking, Nuttall et al. provides messages at different times to inform the operator as to transition times.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of modified Koether et al. and preemptively inform the operator as to when each type of meal is about to be finished cooking and about to reach its respective cooking time since Nuttall et al. establishes that it was known to alert an operator before different transitioning times are to occur.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Koether et al. US 4,036,995 in view of Kestner et al. US 9,976,750, Sus et al. US 2007/0254079, and Wisner et al. US 2008/0213449 as applied to claim 10 above in further view of Nuttall et al. US 2016/0235218.
Regarding Claim 17, Koether et al. modified with Kestner et al., Sus et al., and Wisner et al. is silent regarding alerting the operator when each type of meal is about to reach its respective cooking time and is about to be finished cooking.
Nuttall et al. discloses a food display cabinet (‘218, Paragraph [0016]) using an audible alarm to alert staff to prepare for switching of stock and displaying appropriate time messages to inform staff to cook foodstuff (‘218, Paragraph [0062]).  Although Nuttall et al. does not explicitly state that the operator is not informed about when each type of meal is about to be finished cooking, Nuttall et al. provides messages at different times to inform the operator as to transition times.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kestner et al. and preemptively inform the operator as to when each type of meal is about to be finished cooking and about to reach its respective cooking time since Nuttall et al. establishes that it was known to alert an operator before different transitioning times are to occur.

Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Applicant’s arguments with respect to the obviousness rejections of Claims 1-18 under 35 USC 103(a) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The current rejection relies upon the combination of Koether et al. modified with Kestner et al. and Sus et al. to reject Claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792